Citation Nr: 0807728	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for Post-Traumatic Stress 
Disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that awarded an 
increased rating for PTSD, evaluated at 50 percent disabling, 
effective April 22, 2005, the date of the claim for increase.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

The veteran's PTSD is productive of no more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, panic 
attacks more than once per week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2007); 38 C.F.R. § Part 4 (2007).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Under the relevant rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2007). 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In this case, the veteran's VA treatment records, dated from 
April 2004 to October 2006, and the veteran's own statements 
reflect various PTSD symptoms, including an exaggerated 
startle response, intrusive thoughts, flashbacks, sleep 
disturbance, nightmares, irritability, depressed mood, social 
isolation, and problems with memory.  These records show that 
the veteran has undergone therapy and been prescribed 
medication for both depression and a sleep disorder.  The 
veteran has acknowledged being a heavy drinker prior to his 
marriage in 1972.  Since then, his drinking has lessened 
considerably, although he continues to consume a twelve-pack 
of beer each weekend.  He has denied other drug use.  The 
veteran has not reported any auditory and visual 
hallucinations, or any suicidal or homicidal ideations.  The 
evidence of record further shows that despite his PTSD 
symptoms, the veteran was able to maintain steady employment 
in the VA for more than 30 years before retiring as chief of 
environmental management in 2004.  He retired on a disability 
due to concentration and memory problems.  He added that 
during his last four years of work, his relationship with his 
supervisor was strained and that he had difficulty 
remembering his assignments and had to rely on members of his 
staff to help him recall what was said at meetings.  
Additionally, the veteran indicated that he was still close 
to his wife of more than 30 years and also maintained 
relationships with other relatives, including his grandson 
who he watched on a regular basis.  

The veteran underwent a VA psychiatric examination in June 
2005.  The veteran began the examination by stating that he 
thought he was doing adequately, but found himself 
increasingly uncomfortable around people.  He complained of 
nightmares related to his military service, including two 
incidents that occurred while he was in Vietnam.  The veteran 
reported that on average these dreams occurred two times per 
week.  He added that while they frequently awakened him, 
eventually he was able to get back to sleep.  The veteran 
also reported experiencing some intrusive thoughts about the 
war.  Additionally, the veteran noted that he consumed a 
twelve-pack of beer each weekend, but denied other drug use.  
The veteran reported a hyperactive startle response to noise.  
He further stated that on the rare occasions he went to 
restaurants, he made a point to sit away from other people, 
and that he limited his trips to large stores to early 
mornings when he could get in and out quickly.  He 
acknowledged watching war movies, which brought back memories 
of his Vietnam service.  He denied feelings of animosity when 
he encountered persons of Asian-Pacific Island ancestry.

Mental status examination revealed a mildly depressed mood, 
with affect appropriate to content.  The veteran was 
described as casually groomed, with no indication of poor 
hygiene.  His speech was noted to be coherent and normal in 
rate, rhythm, and tone.  His thought processes and 
associations were logical and tight, and no confusion was 
noted.  The veteran's memory was grossly intact.  He did not 
report any hallucinations or demonstrate any signs of 
delusion.  The veteran denied suicidal or homicidal 
ideations.  His insight and judgment were deemed adequate.  
The veteran reported that he was currently taking a 
psychotropic medication for his PTSD symptoms and that he was 
not receiving any other mental health treatment.

With regard to his occupational history and current daily 
activities, the veteran reported that he had recently retired 
from the VA, where he had been chief of environmental 
management.  He attributed his decision to retire to his 
problems concentrating and getting his job done; he added 
that he also had fibromyalgia.  The veteran presently 
occupied himself with tasks around his home and his ten-acre 
property, including tending to his cows.  He took care of his 
grandson after school five days per week.  

With regard to his social history, the veteran reported that 
he had been married for 31 years, and that while he had his 
wife got along "okay," she was frustrated at him for not 
wanting to go out more.  When asked if they were close, the 
veteran responded that his wife was the only person he was 
close to.

After examining the veteran and reviewing his claims file, 
the examiner determined that the most appropriate diagnosis 
for the veteran was chronic PTSD.  The examiner noted that 
while the veteran reported some social isolation, there was 
no clinical impairment of his thought processes or 
communication skills.  Additionally, the examiner stated the 
veteran was not currently working and that his PTSD symptoms 
would make it difficult for him to maintain gainful 
employment.  However, the examiner opined that he did not 
foresee any worsening of the veteran's PTSD symptoms over the 
next six to twelve months.  Nor did the examiner find any 
evidence of another psychiatric disorder.

On the basis of the above examination, the veteran was 
assigned a GAF score of 47.  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, a GAF score of 47 reflects some serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, inability to keep a job).  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV). 
While the veteran has indicated that he feels increasingly 
uncomfortable around people and has difficulty controlling 
his temper, it appears that despite these symptoms, he does 
not completely isolate himself from others.  To the contrary, 
on examination in June 2005 the veteran reported that he 
occasionally went to restaurants and large stores, maintained 
a close relationship with his wife of 31 years, and spent a 
significant amount of time each week babysitting his 
grandson.  Thus, while the veteran is often irritable and has 
difficulty controlling his temper, it appears that despite 
these difficulties he has significant social contacts and 
social activities.  

Additionally, the veteran's self-reporting at the time of his 
examination and his prior statements reflect that he 
maintained steady employment at the VA for more than 30 
years.  Nevertheless, the VA examiner found that the 
veteran's PTSD symptoms would make it difficult for him to 
maintain gainful employment after the veteran reported that 
his decision to retire had been precipitated in part by 
tensions with his supervisor and problems with his memory and 
concentration.  By the veteran's own admission, however, 
these problems did not surface until approximately four years 
before his retirement.  The record shows that veteran had a 
stable work history at VA for more than 30 years and that he 
also attended and graduated from college, all after his 
period of active service.  

While the veteran has reported difficulty concentrating and 
remembering things, his VA examination showed that his memory 
and cognitive functions were grossly intact.  The Board also 
finds it significant that at the time of his June 2005 
examination, the veteran described himself as "doing 
adequately" and that the VA examiner did not see any 
worsening of the veteran's PTSD symptoms overall or any 
reason to suspect a significant change in his functioning.

Here, there is no indication that the veteran's psychiatric 
disability overall has interfered with his ability to work 
beyond that contemplated by the 50 percent rating criteria.  
Indeed, the evidence of record expressly weighs against such 
a finding, as the VA examiner found no clinical evidence of 
impaired memory, disorderly thought processes, homicidal or 
suicidal ideations, or psychotic symptoms.  The examiner 
further found that the veteran's mood was only mildly 
depressed and that his affect was appropriate to content.  
These factors indicate that the veteran is not seriously 
occupationally and socially impaired.  PTSD of a moderately 
severe disability warrants no more than a 50 percent 
disability rating.  

Finally, the Board finds that the veteran's GAF score of 47 
does not match his better social functioning.  He continues 
to socially interact with other people, including his wife 
and grandson.  Although the veteran may experience 
exacerbations of his symptoms, his symptoms overall appear to 
be no more than moderately severe.  In any event, the 
emphasis in psychiatric ratings is not solely on social 
impairment, but rather includes an evaluation of how the 
mental disorder interferes with the ability to work.  38 
C.F.R. § 4.126 (2007).  Here, while the VA examiner noted 
that the veteran's PTSD symptoms would make it difficult for 
him to maintain gainful employment, he was noted to have only 
recently retired after maintaining a stable job history for 
more than 30 years.  Additionally, there was no evidence of 
any disorder in thought process or content, or of psychotic 
symptoms.  These factors indicate that the veteran is not 
seriously occupationally and socially impaired.  PTSD of a 
moderately severe disability warrants no more than a 50 
percent disability rating. 

Thus, the Board finds that the veteran's disability warrants 
no more than a 50 percent disability rating for PTSD.  In the 
judgment of the Board, the evidence as a whole demonstrates 
considerable industrial and social impairment and 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent rating.  With respect to whether his disability 
warrants more than a 50 percent disability rating, however, 
the Board finds that the preponderance of the evidence is 
against entering such a finding.  The veteran's PTSD alone 
during this period has not been shown to have severely 
impaired his ability to obtain or retain employment.  Nor has 
the veteran been shown to have deficiencies in most areas, or 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical or obscure, near 
continuous panic or depression affecting his ability to 
function independently, or neglect of personal hygiene.  As 
such, the Board finds that a rating in excess of 50 percent 
is not warranted.  While the veteran has considerable 
impairment in social functioning, the Board finds that the 
overall level of symptomatology does not more nearly 
approximate the criteria for a 70 percent rating.  The 
veteran still maintains some effective relationships and his 
disability is not productive of deficiencies in most areas 
(family relations, judgment, thinking, or mood).

The Board finds that the evidence does not show entitlement 
to a higher rating during any of the period under 
consideration.  As the preponderance of the evidence is 
against the claim, an increased rating for PTSD, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should 'give us everything you've got pertaining 
to your claim(s).' Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in June 2005; a rating 
decision in August 2005; and a May 2006 statement of the 
case.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions. VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice. There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2006 rating decision.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


